Title: To James Madison from George W. Erving, 8 January 1802
From: Erving, George W.
To: Madison, James



Private No 6.
Dear Sir
London Jany. 8t. 1802
Referring to my letter of Novr 30, I inclose a copy of a Sketch which I have sent to Mr King, it does not indeed pretend to be any thing like a correct calculation, but which brings into one view some interesting conjectures that cannot be very wide of the truth; If it be near the truth, it shews that so far from deriving any benefit from the 7t Article, (if we take into view the loss of Interest on the Capital) & supposing the commissioners not to Meet again) we have to use a common phrase been throwing good money after bad. Considering the Extensiveness of the Claims, & the immense mass of papers which necessarily belong to them, the arrangement of my predecessors has been clear & distinct, tho the nature & amount of some of the Earliest cases are in a degree of obscurity, & I have not the advantage of possessing any particular papers of Mr Cabot; but if you wish any further statements than those already sent, Either detailed or general & will please to signify, I shall do the best to forward such as you may desire. The most interesting business now on the tapis here is the negotiation at Amiens which all accounts agree proceeds amicably, the definitive treaty is daily Expected; & so it may probably end: Now & then the public (always greedy of news,) are fed with a little report of insurrection or arrest at Paris: but in fact the government of Buonoparte proceeds quietly Enough. The most important blessing to be expected by this Country from a peace, viz a fall in the price of the necessaries of life has not yet arrived; Provisions of every kind are still enormously high; indeed there are two unhappy circumstances (besides a succession of bad Crops) which must necessarily preserve this Evil for a long time: The one is the insurrection in Ireland, during which there was such an immense devastation of property of every kind more particularly cattle that the Irish are now not able to Export to this Country as formerly: they used to furnish 70,000 head of Cattle annually besides pork to this Country, & besides victualling with both beef & pork the fleets; now they furnish none: The other cause of high price is more inveterate & permanent in its nature: the great increase of country banks, the consequent inundation of paper, the facilities which are thereby afforded to farmers & others to become monopolists both of Land & Corn, & speculators; these causes must continue to oppress & weigh down the labouring part of the community: when France shall have put all her vast resources into Action which the peace will Enable her to do, this mischeif will not be ameliorated. The English troops (tho a very considerable number are stone blind) are every day finding their way from Œgypt; the complaint which has been so general amongst them is not as was represented a simple inflamation, but a total obumbration of the entire humour of the Eye: Browne in his travels into Œgypt & Syria informs us that this complaint is very common amongst the inhabitants, he reasons upon its Causes very philosophically; but I think attributes it (different from all other conjectures) to the sleeping upon the sands at night Exposed without shelter. In contemplating the prospect of peace a recent event of the very first consequence seems almost to be overlooked; when Buonoparte sent a fleet as was supposed for the West Indies, the English thought it prudent to direct a fleet of observation to sail also, (& an understanding upon this subject was said to have been settled) but the Tars refused to go; they have since come to Portsmouth & the principal mutineers are on their trial: This mutiny must have been of very considerable Extent, the fleet was in Ireland, & the commander in cheif woud surely have punished the mutiny on the spot & insisted upon the fleets sailing; such firmness & decision are the only means of opposing with Effect insurrections of this nature; a deliberating armed force is not a good machine, to allow their deliberations is a dangerous precedent, to give way to their decisions is ruinous: the French in their constitution of the year three, which was certainly the freest which they have formed provided for such cases, & declared a deliberating force to be a monster that shoud not be permitted to Exist: The English commander must have doubtless reasoned in this way, & his not persisting to go as ordered to the West Indies affords the strongest presumption that the mutiny was of such an extent, as to render the success of strong measures at least problematical. I am Dear Sir With great respect very faithy & truly yours—
George W Erving
Jany 10th. P S
I had not sealed the inclosed when I received the agreeable intelligence from Mr King that on the 8th Inst he had concluded his tedious Negotiation with Lord Hawksbury & that the commissioners are consequently to set again immediately. I wish to flatter myself that my red Ink speculation may have contributed to this object: I did at the time hope that the statement which is rather sanguine shoud give a stimulus, and Excite to one more exertion. But probably it had nothing to do with the business.
 

   RC (MHi: Erving Papers).


   Erving probably enclosed an undated memorandum (DLC) (4 pp.; marked “private”), in which he estimated that judgments made in favor of American owners of captured ships would probably amount to $1,360,000, while he calculated actual and estimated expenses plus the loss of interest on the amount of the claims would total $8,147,807. His calculations, therefore, showed a net loss to American claimants of $6,787,807.


   The Irish rebellion of 1798, which took the form of scattered uprisings during the summer of that year, was led by the Society of United Irishmen and received some slight support from the French. It was quickly put down by the British and led to the suppression of the Irish Parliament in the Act of Union of 1800 (Lawrence J. McCaffrey, Ireland from Colony to Nation State [Englewood Cliffs, N.J., 1979], pp. 29–33).


   William George Browne, Travels in Africa, Egypt, and Syria, from the Year 1792 to 1798 (London, 1799).

